ORDER
Upon consideration of the Petition for disciplinary or remedial action petitioner’s two supplements filed thereto in the above case against the respondent, Rex B. Wingerter, the respondent’s response to the show cause order, and oral argument conducted thereon, it is this 4th day of May, 2006
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby granted, and Rex B. Wingerter is suspended, effective immediately, from the practice of law in this State subject to further order of this Court, and it is further,
ORDERED, that the Clerk of this Court shall forthwith strike the name of Rex B. Wingerter from the register of *454attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.